NOT RECOMMENDED FOR PUBLICATION
                               File Name: 20a0514n.06

                                           No. 20-1817

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                        FILED
 DETROIT UNITY FUND, et al.,                             )                      Sep 02, 2020
                                                         )                  DEBORAH S. HUNT, Clerk
        Plaintiffs-Appellees,                            )
                                                         )
 v.                                                      )      ON APPEAL FROM THE
                                                         )      UNITED STATES DISTRICT
 GRETCHEN WHITMER, et al.,                               )      COURT FOR THE EASTERN
                                                         )      DISTRICT OF MICHIGAN
        Defendants-Appellants.                           )
                                                         )


BEFORE:        ROGERS, COOK, and DONALD, Circuit Judges

       BERNICE BOUIE DONALD, Circuit Judge.

       Plaintiffs-Appellees Detroit Unity Fund and Virgil Smith (“Plaintiffs”) seek to enjoin

Governor Gretchen Whitmer et al. (“Defendants”) from enforcing the filing deadline for local

ballot initiatives. Plaintiffs seek to place a recreational marijuana ordinance on the ballot.

Michigan state law sets a filing deadline by which Plaintiffs were required to file the requisite

number of signatures. That deadline was 5:00 P.M. on July 28, 2020. See Mich. Comp. Laws

§ 168.646a(2). Plaintiffs concede they have not collected sufficient signatures. Plaintiffs filed

their Complaint and Emergency Motion for Temporary Restraining Order and/or Preliminary

Injunction at 3:12 and 3:37 P.M. on July 28, less than two hours before the deadline.

       The district court held a hearing at which it denied injunctive relief from the bench, later

issuing a thorough order explaining its reasons. In that order, the district court first found that

Plaintiffs’ claims were barred by laches, considering the unreasonable delay on the part of
No. 20-1817, Detroit Unity Fund et al. v. Whitmer, et al.


Plaintiffs and the consequent prejudice to Defendants. The district court also found that Plaintiffs’

substantive claims were unlikely to succeed on the merits because under the applicable Anderson-

Burdick framework, the burden imposed upon Plaintiffs merited only intermediate scrutiny

because it was not a “severe” burden. This Court recently found a “severe burden” where the

applicable signature-gathering deadline fell within the stay-at-home order, see Esshaki v. Whitmer,

813 F. App’x 170, 171-72 (6th Cir. 2020), but here the burden was not severe because the

applicable stay-at-home orders ended two months before the signature-gathering deadline. In

applying an intermediate level of review and weighing the competing interests, the district court

found that the filing deadline serves an important government interest in easing the administrative

burden on election officials in finalizing and printing the ballots. Concluding that Plaintiffs failed

to show a likelihood of success on the merits, the district court denied injunctive relief.

        After carefully reviewing the record, the applicable law, and the parties’ briefs, we are

convinced that the district court did not err in denying injunctive relief. The district court’s opinion

carefully and correctly sets out the law governing the issues raised and clearly articulates the

reasons underlying its decision. Thus, issuance of a full written opinion by this Court would serve

no useful purpose, particularly where the circumstances merit expediency. Accordingly, for the

reasons stated in the district court’s opinion, we AFFIRM.




                                                  -2-